Citation Nr: 0112787	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-08 614	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Whether the appellant is entitled to service connection 
for the cause of the veteran's death for the purpose of 
receiving Dependency and Indemnity Compensation (DIC) 
benefits.

2.  Whether the appellant is eligible for Dependents' 
Education Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.


ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from December 1941 to 
September 1942.  He died on May [redacted], 1994.  The appellant is 
his surviving son.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
decision, in which the Chicago, Illinois, Department of 
Veterans Affairs (VA) Regional Office (RO) denied, in 
pertinent part, entitlement to service connection for the 
cause of the veteran's death, and entitlement to Chapter 35 
benefits.  


REMAND

The Board remanded this claim to the RO for additional 
development in March 2001.  However, the development the 
Board requested was not undertaken to the extent necessary to 
decide equitably the veteran's claim.  Moreover, in light of 
a recent decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) requiring full compliance 
with remand orders, the Board must remand this claim to the 
RO for completion of all actions that were not taken in 
response to the prior Remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with remand orders).  

As indicated in the March 2001 Remand, while the appellant's 
appeal was pending, a bill was passed that enhances the VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. §§ 5100-5107, 5126).  Where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law or regulations 
most favorable to the appellant applies unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1990).  In this case the VCAA fundamentally alters the 
VA's duties to notify and to assist the appellant, and this 
alteration appears to favor the appellant in his claim for 
service connection for the cause of the veteran's death.  
Therefore, readjudication of that claim is in order.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Entitlement to service connection for the 
cause of a veteran's death is warranted when a disability of 
service origin caused, hastened, or substantially and 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b) (West 1991); 38 C.F.R. § 3.312 (2000).  A veteran's 
death will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

In this case, the veteran died on May [redacted], 1994 at the age of 
77.  At the time of his death, he was an inpatient at Oak 
Forest Hospital.  His Certificate of Death notes the 
immediate cause of death as septic shock due to urinary tract 
infection.  It also notes ventilator dependent as another 
significant condition that contributed to the veteran's 
death, but did not result in the underlying cause.  

At present, the claims file does not contain records of the 
veteran's last hospitalization at Oak Forest Hospital.  Under 
the VCAA, the assistance provided to a claimant shall include 
obtaining relevant records (including private records) that 
the claimant adequately identifies.  The VA is not required 
to assist if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  In a letter dated 
April 2001, the RO informed the Board that no reasonable 
possibility existed that assistance (in the form of obtaining 
the reports of hospitalization) would aid in substantiating 
the veteran's claim.  The Board disagrees.  The appellant has 
asserted that the veteran died as a result of lung problems 
that first manifested in service.  Service medical records 
confirm that the veteran was treated for lung complaints and 
diagnosed with pulmonary tuberculosis in service and the 
veteran's death certificate shows that the veteran's 
ventilator dependency was a contributing factor in his death.  
Accordingly, records of the veteran's last hospitalization 
could aid in substantiating the appellant's claim.  

On Remand, the RO should contact the appellant and request 
him to authorize the release of such records to the VA in 
support of his claim.  The RO should also ask the appellant 
to assist in obtaining records of any other lung treatment 
rendered to the veteran after he was discharged from service.  
In addition, after the RO has obtained all pertinent records, 
it should transfer the appellant's claims file to an 
appropriate medical specialist for an opinion as to the cause 
of the veteran's death.  The RO should also determine whether 
any other development is needed to comply with the VCAA's 
duty to assist provisions.

Finally, because this claim is being remanded for other 
purposes, the RO should ensure that the appellant's appeal is 
properly perfected before the claims file is returned to the 
Board for further appellate review.  The RO denied the 
appellant entitlement to service connection for the cause of 
the veteran's death and to DEA benefits in January 2000.  The 
same day, and before the appellant had an opportunity to 
initiate an appeal of the RO's decision, the RO issued the 
appellant a statement of the case pertaining to the issues 
denied that day.  Thereafter, in April 2000, the appellant 
submitted a blank VA Form 9 (Appeal to Board of Veterans' 
Appeals).  In the RO's April 2001 letter, it admitted that it 
did not wait until the appellant submitted a notice of 
disagreement before issuing the statement of the case; 
therefore, the appellant's April 2000 VA Form 9 constitutes 
his notice of disagreement with the RO's January 2000 
decision and a statement of the case needs to be issued in 
response thereto.  

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2000); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).  On Remand, the RO has the 
opportunity to cure this defect.  Thereafter, the RO should 
return the claim's file to the Board only if the veteran 
perfects his appeal in a timely manner.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims 
file does not contain a notice of disagreement, a statement 
of the case and a VA Form 9 [substantive appeal], the Board 
is not required, and in fact, has no authority, to decide the 
claim). 

Finally, the appellant's claim for DEA benefits is 
inextricably intertwined with his claim for service 
connection for the cause of the veteran's death.  Therefore, 
a decision on the former claim is deferred until the RO 
completes the development requested in association with the 
latter claim.

This claim is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request him to furnish the names and 
addresses of all medical providers who 
treated the veteran's lung disease 
following his discharge from service and 
the specific dates of that treatment. 

2.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
records of the treatment identified by 
the appellant as well as records of the 
veteran's last hospitalization at Oak 
Forest Hospital in 1994. 

3.  Thereafter, the RO should transfer 
the veteran's claims file to a VA medical 
specialist for the purpose of 
ascertaining the cause of the veteran's 
death.  The RO should request the 
specialist to review the entire claims 
file and based on the evidence contained 
therein offer an opinion as to whether it 
is at least as likely as not that a 
disability of service origin caused, 
hastened, or substantially and materially 
contributed to the veteran's death.  The 
specialist should express clearly the 
rationale on which his or her opinion is 
based.

4.  The RO should then review the opinion 
to determine whether it complies with the 
previous instruction.  If it is deficient 
in any regard, immediate corrective 
action should be taken.  

5.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

6.  Finally, the RO should readjudicate 
the appellant's claims for service 
connection for the cause of the veteran's 
death and for DEA benefits.  If the RO 
denies either benefit sought, it should 
provide the appellant a supplemental 
statement of the case and afford him an 
opportunity to perfect an appeal of the 
RO's denial of these issues by submitting 
a substantive appeal in response thereto.  
The RO should advise the appellant that 
the Board will not proceed in considering 
these claims following the issuance of 
the statement of the case unless he 
perfects his appeal.   

The purposes of this REMAND are to afford the appellant is 
afforded due process of law and to ensure that the Board's 
decision is based on a complete record.  The Board does not 
intimate any opinion, favorable or unfavorable, as to the 
merits of this appeal.  The appellant has the right to submit 
additional evidence and argument in connection with the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



